UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

BROADCAST MUSIC, INC., SCREEN
GEMS-EMI MUSIC INC. RONDOR MUSIC
INTERNATIONAL, INC. d/b/a IRVING
MUSIC, WELSH WITCH MUSIC, COMBINE
MUSIC CORP., and EMI CONSORTIUM
SONGS, INC. d/b/a EMI FULL NELSON :
MUSIC, : ORDER
Plaintiffs, ‘
19 CV 9314 (VB)

V.

WAHTER, INC. d/b/a BOURBON STREET

OF MONROE a/k/a BOURBON STREET

BAR AND GRILL, and SCOTT M. BENOIT,
Defendants.

On October 8, 2019, plaintiffs Broadcast Music, Inc., Screen Gems-EMI Music Inc.,
Rondor Music International, Inc., Welsh Witch Music, Combine Music Corp., and EMI
Consortium Songs filed a complaint against Wahter, Inc. and Scott M. Benoit (together
“defendants”). (Doc. #1).

On October 24, 2019, plaintiffs docketed proofs of service, indicating service on Benoit
on October 12, 2019, and service on Wahter, Inc. on October 15, 2019. (Docs. ##11, 12).
Benoit had until November 4, 2019, to respond to the complaint. Wahter, Inc. had until
November 5, 2019, to respond to the complaint.

To date, defendants have not answered, moved, or otherwise responded to the complaint.

Accordingly, provided that defendants remain in default, plaintiffs are ORDERED to
seek a certificate of default as to defendants by November 27, 2019, and thereafter to move for
default judgment by December 4, 2019. If plaintiffs fail to satisfy either deadline, the Court
may dismiss the case without prejudice for failure to prosecute or failure to comply with
court orders. Fed. R. Civ. P. 41(b). .

Dated: November 13, 2019
White Plains, NY
SO ORDERED:

Vw

Vincent L. Briccetti
United States District Judge

 
